This action was brought to recover the sum of $540 as a first cause of action, and for the sum of $25 as a second cause of action, in connection with a contract whereby plaintiff was to furnish the necessary labor and material for the construction of improvements on buildings owned by defendant. At the conclusion of the proof, both sides moved for the direction of a verdict. The Trial Judge *1012rendered a verdict in favor of plaintiff for the sum of $325, and defendant has appealed. The evidence sustains the determination. Judgment affirmed, with costs. All concur.